                     Case
                     Case7:19-cr-00785-RA
                          7:19-cr-00785-RA Document
                                           Document31
                                                    30 Filed
                                                       Filed09/29/20
                                                             09/29/20 Page
                                                                      Page11of
                                                                             of10
                                                                                2


                                          AIELLO CANNICK
                                          Your rights • Our business



Robert J. Aiello                                                                                 69-06 Grand Avenue
Deveraux L Cannick                                                                          Maspeth, New York 11378
                                                                                    (718)426-0444, Fax(718)803-9764
Jennifer Arditi                                                                         Email:info@aiellocannick.com
                                                                                                 NEW YORK OFFICE
                                                                                              (By Appointment Only)
                                                                                                     (212)233-3335
                                                       September 29, 2020


                                                                       Application granted.
           VIA ECF
           Honorable Ronnie Abrams                                     SO ORDERED.
           United States District Court
           Southern District of New York
           500 Pearl Street
                                                                       ______________________
           New York, New York 10007                                    Ronnie Abrams, U.S.D.J.
                                                                       September 29, 2020
                   Re:    United States v. Tafari Crump
                          Case No.: 19-cr-00785


           Dear Judge Abrams:

                   We are the attorneys representing Tafari Crump in the above referenced matter. We write
           to request that Mr. Crump be permitted to travel to California on October 1 through October 6*
           and again on October 16‘*^ through October 20^*', 2020. I have attached his itineraries for your
           review.

                   On October    he will be residing at 18220 Villa Clara Street, Rowland Heights, CA 91748
           which is an air bnb. The host is Jordan who can be reached at 646-804-1792 or 631-361-0705.

           He will be traveling with his cousin Fabian Russell and his address is 3180 Fish Avenue, Bronx,
           New York 10469.

                   On October 16^\ he will be staying at the Hilton Hotel located at 225 West Valley Blvd.,
           San Gabriel, CA 91776, phone 626-270-2700. He will be traveling with his girlfriend, Sherelle
           Richards and her phone number is 914-803-5772. She resides with Mr. Crump at 1210 Burke
           Avenue, Apt la, Bronx, NY 10469.
         Case
         Case7:19-cr-00785-RA
              7:19-cr-00785-RA Document
                               Document31
                                        30 Filed
                                           Filed09/29/20
                                                 09/29/20 Page
                                                          Page22of
                                                                 of10
                                                                    2




       Please know that AUSA Mathew Andrews and Pre-trial Officer Rena Bolin have no

objection to our request. Mr. Crump will follow all required self-quarantine requirements upon
his return to New York.



       Thank you in advance for your consideration. We apologize for this late submission.



                                           Very truly yours,


                                      /
                                            'everaux L.
Case
Case 7:19-cr-00785-RA
     7:19-cr-00785-RA Document
                      Document 30-1
                               31 Filed
                                    Filed09/29/20
                                          09/29/20 Page
                                                    Page3 1ofof104




                 EXHIBIT A
   Case
   Case 7:19-cr-00785-RA
        7:19-cr-00785-RA Document
                         Document 30-1
                                  31 Filed
                                       Filed09/29/20
                                             09/29/20 Page
                                                       Page4 2ofof104




Please note: This is not your boarding pass.

Your confirmation code is                                          UOGHGX




Change made easy.                                                        • I

                                                          p-


Switch or cancel flights, add extras like             I"? ■Ti'-V
Even More Space or pets, update your
seat assignment, TrueBlue & KTN
numbers, and other traveler details—all in           You can also manage your trips by
one place.                                            downloading our free mobile app.




Flights

                                                               Date            Thu. Oct 01
JFK                                LAX
New York, NY                                                   Departs             3:55pm
                                   Los Angeles, CA
Terminal: 5                                                    Arrives             6:49pm

                                                               Flight                 723


jetBlue
                                                               Date            Thu, Oct 08
LAX                               JFK
Los Angeles, CA                                                Departs             7:35am
                                   New York. NY
Terminal: 5                                                    Arrives             3:57pm

                                                               Flight                 124


jetBlue
   Case
   Case 7:19-cr-00785-RA
        7:19-cr-00785-RA Document
                         Document 30-1
                                  31 Filed
                                       Filed09/29/20
                                             09/29/20 Page
                                                       Page5 3ofof104




If your booking was made at least 7 days in advance, you may cancel it within 24 hours
without a cancellation fee. Please click here for details on our change and
cancel policies.




Traveler Details

TAFARI I CRUMP               Frequent Flier: Add TrueBlue#
                             Ticket number: 2792152274236




                             JFK - LAX:

                             Fare: Blue

                             Bags: One (1) carry-on, one (1) personal item. This fare
                             option does not include checked bags.
                             Seat: 22F


                             LAX - JFK;

                             Fare: Blue

                             Bags: One (1) carry-on, one (1) persona! item. This fare
                             option does not include checked bags.
                             Seat: 22F




                             Get up to 7" more legroom, a fast lane to the TSA
      EVEN MORE
           |    checkpoint*, and early boarding—all the better to
                    r.:.'

                             nab that overhead bin.
  Case
  Case 7:19-cr-00785-RA
       7:19-cr-00785-RA Document
                        Document 30-1
                                 31 Filed
                                      Filed09/29/20
                                            09/29/20 Page
                                                      Page6 4ofof104




                        Add Even More Space ►


                        *Seiect cities




Payment Details
Visa                     NONREF - FEE FOR               $676.00
                         CHG/CXL
XXXXXXXXXXX5562
                         Taxes & fees                    $20.20


                         Total:                         $696.20
                                                           USD

                          Purchase Date: Sep 28, 2020

                          Request full receipt




                      Bag $10 in savings.
If you're planning on checking bags, add them now to save time and money.
            The fees go up starting 24 hours before departure.

                         Buy checked bags now ►
Case
Case 7:19-cr-00785-RA
     7:19-cr-00785-RA Document
                      Document 30-2
                               31 Filed
                                    Filed09/29/20
                                          09/29/20 Page
                                                    Page7 1ofof104




                 EXHIBIT B
   Case
   Case 7:19-cr-00785-RA
        7:19-cr-00785-RA Document
                         Document 30-2
                                  31 Filed
                                       Filed09/29/20
                                             09/29/20 Page
                                                       Page8 2ofof104




Please note; This is not your boarding pass.

Your confirmation code is                                         VQAMXF



Change nnade easy.
Switch or cancel flights, add extras like
Even More Space or pets, update your
seat assignment, TrueBlue & KTN
                                                      You can also manage your trips by
numbers, and other traveler details—all in
                                                       downloading our free mobile app.
one place.




Flights

                                                             Date            Fri, Oct 16
JFK                                LAX
                                                             Departs            7:30am
New York, NY                        Los Angeles, CA
Terminal: 5                                                  Arrives          10:24am


                                                             Flight                 123



jetBlue
                                                              Date          Tue, Oct 20
 LAX
                                                              Departs           7:35am
 Los Angeles, CA                    New York, NY
Terminal; 5                                                   Arrives           3:57pm

                                                              Flight                124



jetBlue
   Case
   Case 7:19-cr-00785-RA
        7:19-cr-00785-RA Document
                         Document 30-2
                                  31 Filed
                                       Filed09/29/20
                                             09/29/20 Page
                                                       Page9 3ofof104




If your booking was made at least 7 days in advance, you may cancel it within 24 hours
(by 09/29/2020 11:44 AM EDT) without a cancellation fee. Please click here for details
on our change and cancel policies.




Traveler Details

TAFARI I CRUMP                Frequent Flier: Add TrueBlue #
                              Ticket number; 2792152275853




                              JFK - LAX:

                              Fare; Blue

                              Bags: One (1) carry-on, one (1) personal item. This fare
                              option does not include checked bags.
                              Seat: 21F


                              LAX - JFK;

                              Fare; Blue

                              Bags: One (1) carry-on, one (1) personal item. This fare
                              option does not include checked bags.
                              Seat: 21F




                               Get up to 7" more legroom, a fast lane to the TSA
        EVEN MOm I            checkpoint*, and early boarding—all the better to
                     E
                               nab that overhead bin.
  Case
  Case 7:19-cr-00785-RA
       7:19-cr-00785-RA Document
                        Document 31
                                 30-2Filed
                                        Filed
                                            09/29/20
                                              09/29/20Page
                                                        Page
                                                           104ofof10
                                                                   4




                         Add Even More Space ►


                         *Setect cities




Payment Details
                          NONREF - FEE FOR              $407.00
Visa
                          CHG/CXL
XXXXXXXXXXX5562
                          Taxes & fees                   $20.20


                          Total:                        $427.20
                                                           USD

                          Purchase Date: Sep 28, 2020

                          Request full receipt




                       Bag $10 in savings.
 If you're planning on checking bags, add them now to save time and money.
             The fees go up starting 24 hours before departure.
                          Buy checked bags now ►
